PD-0035-15
                                                                        COURT OF CRIMINAL APPEALS

                              PD-0035-15                                                 AUSTIN, TEXAS
                                                                       Transmitted 1/6/2015 4:57:32 PM
                                                                        Accepted 1/15/2015 3:37:50 PM
                                    PDR NO.                                               ABEL ACOSTA
                                                                                                  CLERK




                 IN TIIE COURT OF'CRIMINAL APPEALS



                           DANIEL DIAZ, Appellant

                                       vs.                                 JANUARY 15, 2015


                      THE STATE OF TEXAS, Appellce



                 On Appeal from thc 253RD Judicial l)istrict Court
                              Liberty County, Texas
                        Trial Court Cause No. CR29411
                                       And
           The Court of Appeals for the Ninth Judicial District of Texas
                                 Beaumont, Texas
                                No. 09-13-00104-CR



     APPELLANT'S MOTION FOR EXTENSION OF TIME TO FILE
            PETITION FOR DISCRETIONARY REVIEW


TO THE I]ONORABL]] JUSTICES OF SAID COURT:

       COMES NOW, DANIEL DIAZ, Appellant and files this, his Molion                1o


Extend Tirne to File Petitior.r for Discretionary Review for thirty (30) days and for

good cause would show the Court as follows:

                                             t.

       On Irebruary 28, 2013, the appellant was convicted of the offense of

Official Oppression in the 253'd Judicial District Court of Liberty County, Texas
in Cause No.   CM941l.     'l-his case was styled State of 1-exas v. Daniel Diaz. The

appellant rvas assessed a punishment      of one year in the Liberty County           Jail

facility. The notice of appeal was timely filed on March       1, 2013.


        On October 22,2014, the Court of Appeals for the Ninth Judicial District,

Beaumont, Texas, affirmed the conviction               in   Cause   No.   09-13-00104-CR.

Appellant filed a Motion for Rehearing on Novetnber           2t,2014. This motion    was

overruled on December I0,2014. The Petition for Discretionary Review is due on

January 9,2015.

                                                 II.

         Appellant requests an extension based upon the following facts:

         Counsel was hired by the Appellant in late Decetnber of 2014 to submit a

pelition for discretionary review in this cause. Counsel is looking at this case for

the first time, as other attorneys conducted the trial as well as the direct appeal in

the Court of Appeals for the Ninth Judicial District. Counsel needs additional time

1o   review the record on appeal, review the briefs filed in the Court ofAppeals, and

to flush out the issues involved in this case.

         'I'his rnotion is nrade pursuant to Tex. R. App. Proc. 68.2(c), additionally

cornplying with Rule 10.5(b) (filed no later than 15 days after the last date for

filing the rnotion).

         WI-IEREFORE, PREMISES CONSIDERED, appellant respectfully prays

that the court grant this rnotion and extend the time for filing his Petition for

Discretionary Review for thirty days liorn January 9, 2015 to February 9.2015'


                                            2
                                                Rcspcctfully submitted,




                                                WENDELL A. ODOM,
                                                Tcxas Bar No. 15208500
                                                440 Louisiana Street, Suite 200
                                                Houston, Texas 77002
                                                 (713)223-ss7s
                                                 (713) 224-281s FAX




                               CERTIFICATE OF SERVICE

       I   hereby cedify that a true and correct copy of the foregoing Motion was

delivered to the Court    of Appeals, a copy being   sent   to the Assistant District

Attorney in this cause by electronic transmission.



                                                     ilkW
                                                 WENDELL A. ODOM, JR.




                                          3
S'IATE OF TEXAS                     s
                                    s
COUNTY OF I{ARRIS                   s

       On this day personally appeared WENDELL A. ODOM, JR., who slated under

oath as follows:

          "My name is WENDELL A. ODOM,                JR. I arn 1he allorney of record for the
Appellant in this cause. I have read the foregoing Motion for an Extcnsion of Time to File

Pctition for Discretionary Review, and swear that thc nattcrs contained in such motion are

true and corecl. "




                                                          WDNDELLA. ODOM,



          SWORN        TO AND           SUBSCRIBED before me on this the
                                                                                    r/,
                                                                                    ';/d ay of
   ryrU           2015, to which witness my hand and seal of office




                                                                                   a
              MARY C MOORE                                 OTARY UBLI IN AND F'OR
           NOTARY FUBLIO. STATE OF TEXAS
              MY COMMISSION EXPIRES                       THE ST E OF'TEXAS
                SEPT. 3, 2016




                                                  4
                       IN THE COI]ITT OF CRIMINAL APPEALS

DANIEL DIAZ,                                             s
          Appellant                                      s
                                                         s   PDRNO.
                                                         $
vs.                                                      s   COURT OF APPEALS NO.
                                                         s        09-13-00104-cR
THE STATE OF TEXAS,                                      $   TRIAL DOCKET NO. CR294I1
                 Appellec                                s

                                             ORDER


       On this day came on to be heald Appellant's Motion               for Extension of Timc to Filc

Pctition for Discretionary Rcvicw.

       It   is the opinion of this Court thal the   Motion to Extend Time to File Pctition for

Discrctionary llcview should be and            is       hereby GRANTED, and           it is therefore
ORDERB,D, ADJUDGED and DECREED that the Appellant's Petition for Discretionary

Review is due to be filed in this Court on                   day   of                      201s

       SIGNED on this the                    day    of                         2015




                                                             JUDGE PRESIDING




                                                    5